Citation Nr: 0421737	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  02-20 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for dysthymia, claimed as 
anxiety and depression.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1959 to May 
1962.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which denied service connection for dysthymia, 
claimed as anxiety and depression.  The veteran testified at 
a March 2004 hearing and the transcript is of record.


FINDINGS OF FACT

1.  An in-service incident caused long-term anxiety and 
depression.

2.  The veteran is diagnosed as having a personality disorder 
with prominent schizoid and narcissistic traits, as well as 
dysthymic disorder, manifested by anxiety and depression, 
secondary to the personality disorder. 

3.  The diagnosed mental disorder is superimposed upon the 
personality disorder.


CONCLUSION OF LAW

Dysthymic disorder was incurred in service.  38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. §§ 3.303, 4.127 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An assessment of the Veterans Claims Assistance Act, 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), for the pending appeal is not required as the 
appellant's claim is granted.  

I.  Facts

The veteran's service medical records indicate that, in 
September 1959, the veteran reported he was nervous, sweaty, 
and shaky.  That same month the veteran underwent a 
psychiatric examination due to difficulties with a training 
program, and the examiner noted past social history revealed 
no significant pathology except a lifelong obesity which had 
been the reflection of an excessive dependency and a means of 
handling underlying hostility.  The veteran was able to 
relate well, talked freely about his symptoms, and showed 
insight as he was able to relate his symptoms with his strong 
aversion to the training program.  The examiner found no 
evidence of neurosis or psychosis, and the veteran was 
diagnosed as having passive aggressive reaction, acute, 
severe, manifested by decreased and blurred vision, narrowing 
of visual fields, underlying hostility, conflict in dealing 
with authority, obstructionist behavior, and lack of 
motivation.  The examiner recommended that the veteran be 
separated from the training program, but that an adjustment 
in the regular Air Force as an enlisted man was not 
necessary.

Thereafter, in March 1961, an incident report by Air Police 
Operations indicates that the veteran and his wife were 
involved in a vehicle accident when their motorcycle was hit 
by a car.  It also stated that the veteran's wife died as a 
result of the accident. A July 1961 treatment record noted 
that the veteran was quite nervous.  A March 1962 separation 
examination indicates that the veteran reported that he 
experienced depression and excessive worry, and he also 
referenced the auto accident in written comments.  The 
examiner's remarks noted the veteran had some nervousness 
following the death of his wife.  

Of record is a November 2001 statement from the veteran's 
sister that the death of the veteran's first wife was a far-
reaching event that altered his life forever, and a December 
2001 statement from the veteran's wife at that time noted he 
was frequently emotionally distant and seemed to suffer from 
survivor's guilt during their twenty-year marriage.  

At a June 2002 VA examination, the veteran reported he had 
intrusive thoughts about his first wife and got depressed to 
the extent that he did not want to be around people.  He 
stated that he often had thoughts such as: "What if I had 
taken a different route?"  When the veteran thought about 
her, he experienced shortness of breath and sweating.  The 
examiner noted the veteran's affect was blunted when he 
talked about his deceased wife, and he had a permanent half-
smile on his face that did not reflect the sadness he was 
talking about.  

At a March 2003 VA examination, the veteran was diagnosed as 
having dysthymic disorder, secondary to a personality 
disorder with prominent schizoid and narcissistic traits.  
The examiner made the following statement:  "I think that 
the seeds of [the veteran's] problem with intimacy and 
interpersonal relationships, anxiety and depression were 
present before the [motor vehicle accident], but it is 
possible that the [motor vehicle accident] made the intimacy 
and depression/anxiety problems related to his personality 
disorder worse."  This conclusion was bolstered by the fact 
the veteran was still haunted by the loss of his first wife.  

In a March 2003 statement the veteran reported he first 
experienced depression during Christmas of 1961, nine months 
after his wife's death, and from that time on, he had had 
recurring periods of guilt with extreme loneliness, which 
lead directly into periods of depression.

II.  Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  Id. § 3.303(d).  

III.  Analysis

Here, the March 2003 VA examination diagnosed the veteran as 
having a personality disorder, which by itself may not be 
service-connected according to 38 C.F.R. § 3.303(c).  The 
examiner also, however, diagnosed dysthymia and effectively 
stated that a mental disorder of depression and anxiety was 
superimposed upon the personality disorder due to the in-
service motor vehicle accident that killed the veteran's 
first wife.  Also, there is sufficient evidence of record 
pointing to continuous symptoms after service in the form of 
various lay statements from the veteran and his relatives.  
See 38 C.F.R. § 3.159(a)(2).  Thus, the Board finds that the 
preponderance of the evidence supports the veteran's claim of 
service connection for dysthymia, claimed as anxiety and 
depression.


ORDER

Entitlement to service connection for dysthymia, claimed as 
anxiety and depression is granted.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



